
	
		I
		111th CONGRESS
		1st Session
		H. R. 602
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Bishop of Utah
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of the Bureau of Land
		  Management parcels known as the White Acre and Gambel Oak properties and
		  related real property to Park City, Utah, and for other
		  purposes.
	
	
		1.Conveyance of land by the
			 Bureau of Land Management to Park City, Utah
			(a)Land
			 TransferNotwithstanding the planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712, 1713), the Secretary of the Interior shall convey, not later than 180
			 days after the date of the enactment of this Act, to Park City, Utah, all
			 right, title, and interest of the United States in and to two parcels of real
			 property located in Park City, Utah, that are currently under the management
			 jurisdiction of the Bureau of Land Management and designated as parcel 8
			 (commonly known as the White Acre parcel) and parcel 16 (commonly known as the
			 Gambel Oak parcel). The conveyance shall be subject to all valid existing
			 rights.
			(b)Deed
			 RestrictionThe conveyance of the lands under subsection (a)
			 shall be made by a deed or deeds containing a restriction requiring that the
			 lands be maintained as open space and used solely for public recreation
			 purposes or other purposes consistent with their maintenance as open space.
			 This restriction shall not be interpreted to prohibit the construction or
			 maintenance of recreational facilities, utilities, or other structures that are
			 consistent with the maintenance of the lands as open space or its use for
			 public recreation purposes.
			(c)ConsiderationAs
			 consideration for the transfer of the land under subsection (a), Park City
			 shall pay to the Secretary of the Interior an amount consistent with
			 conveyances to governmental entities for recreational purposes under the Act of
			 June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43
			 U.S.C. 869 et seq.).
			2.Sale of Bureau of
			 Land Management land in Park City, Utah, at auction
			(a)Sale of
			 LandNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of the Interior shall offer for sale any right, title,
			 or interest of the United States in and to two parcels of real property located
			 in Park City, Utah, that are currently under the management jurisdiction of the
			 Bureau of Land Management and are designated as parcels 17 and 18 in the Park
			 City, Utah, area. The sale of the land shall be carried out in accordance with
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701) and other
			 applicable law, other than the planning provisions of sections 202 and 203 of
			 such Act (43 U.S.C. 1712, 1713), and shall be subject to all valid existing
			 rights.
			(b)Method of
			 SaleThe sale of the land under subsection (a) shall be
			 consistent with subsections (d) and (f) of section 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1713) through a competitive
			 bidding process and for not less than fair market value.
			3.Disposition of
			 land sales proceedsAll
			 proceeds derived from the sale of land described in this Act shall be deposited
			 in the Federal Land Disposal Account established by section 206(a) of the
			 Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)).
		
